DETAILED ACTION
Acknowledgments
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a Final action in reply to the request for 15841850 RCE filed on 06/08/2021.
ClaimS 1 – 20 are currently pending and have been examined.
 
Response to Arguments
Response to 103 
The examiner states that the applicants’ arguments is not persuasive.
The examiner states that the applicants’ argument does not analyze postings of social data associated with the first social media channel and the second social media channel. The examiner believes that the applicant is arguing limitations not in the claim. Analyzing postings of social data associated with the first social media channel and second social media channel does not require that the postings are from a first social media channel and a second social media channel, only that the postings of social data is associated with the first social media channel and the second social media channel. Therefore the applicant stating that the CRV must be based on postings from both facebook and twitter are limitations that are not stated within the claim. The examiner suggests the applicant clarify the claim limitations to state the postings should come from a first social medial channel and a second social media channel.  
Additionally, Hammad does disclose in para. 00369 – 0370 such that the portal provides an interface to control and view campaign performance analytics generated based on offer data wherein the offer campaign data is run on various social sites such as facebook, twitter and foursquare. Based on the broadness of the applicants claim limitation it is reasonable to interpret the claims such that the postings analyzed can be any postings of social data such that the social data can include analyzing the performance of social offers on social networking sites. (See ref at least at para. 0343 – 0346)  The 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 16, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG Pubs 20120271691 – Hammad et al. hereinafter as HAMMAD in view of US PG Patent 6430539 - Lazarus et al. hereinafter LAZARUS in further view of US Patent 8635674 – Bhatia et al. hereinafter as BHATIA
 
Regarding 1, 19 and 20:
A method comprising: 
creating, by a computing device, a first electronic data item comprising digital content  (offer campaign, para. 347 and 370 ), the first offer corresponding to products or services provided by a merchant,(offer include product or service, merchant, para. 0531, 0532)
 storing, by the computing device, the first electronic data item(offers, para, 370, 0531) in association with a first social media profile (social network account, para. 0352) of a consumer hosted by a first social media channel; (social networking sites, para. 0370)
electronically linking, (link, para. 0352) by the computing device, the first social media profile (social network account, para. 0352) to a transaction account profile(consumer account, para. 0352); 
creating, by the computing device, a second electronic data item comprising digital content(advertisement can be web content, para. 0531) corresponding to a second offer(offer, 0352), the second offer corresponding to products or services provided by the merchant; (offer include product or service, merchant, para. 0531, 0532)
storing, by the computing device, the second electronic data item(offers, para, 370, 0531) in association with a second social media profile(social network account, para. 0352) of the consumer hosted by a second social media channel; (social networking sites, para. 0370)
electronically linking, (link, para. 0352) by the computing device, the second social media profile(social network account, para. 0352) to the transaction account profile(consumer account, para. 0352); 
analyzing, (trigger / analytics, para. 0353, 0369) via the computing device, postings of (social network, blog, purchase of data and posting from blog, para. 0148) social data 
determining, a consumer relevance value(variable values, para. 0412) associated with at least one of the first electronic data item (offer, para. 0367)and the second electronic data item; (offer, para. 0367)
modifying, (adjust, para. 0370) by the computing devic(variable values, para. 0412)based on the monitoring of the location information(location , para. 0474) and first and second social media channels(social networking sites, para. 0370).
transmitting, by the computing device, at least one of the first offer(offer, para. 0370) or the second offer (offer, para. 0370)to at least one of the first social media channel or the second social media channel, (social networking sites, para. 0370)
HAMMAD does not disclose:
generating, by the computing devic 
LAZARUS teaches:
 generating, (generate, col 11, line 29-31)  by the computing devic(value, col 4 line 46 – 67), an electronic data structure comprising information associated with an offer matrix having coefficients(merchant similarity, Col 18  indicating that the first and second electronic data items are associated;

It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre‐AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine HAMMAD’s method of providing offers through social networks to utilize LAZARUS’s method of adjusting and generating similarity values and matrix by using HAMMAD’s offer parameters to determine offer similarities would allow for HAMMAD to improve the effectiveness of offers. (HAMMAD – para. 0148) 
HAMMAD / LAZZARUS does not disclose:
monitoring, by the computing device, for a time period, real time information about the consumer, the real time information comprising global positioning system (GPS) data from a web client of the consumer and the postings of the social data from the first and second social media channels; 
global positioning system (GPS) data
 BHATIA teaches:
monitoring, (tracking, col 31 line 5 – 24) by the computing device, for a time period, real time information (real time, col 8 line 5 - 9) about the consumer (user, col 31 line 5 – 24), the real time information (real time, col 8 line 5 - 9) comprising global positioning system (GPS) data (GPS col 4 line 13 -17) from a web client (browsing, col 4 line 45  - 54) of the consumer and the postings of the social data (posting, col 39 line 47 – 54) from the first and second social media channels; ( data channels, col 54 line 43 – 50)
global positioning system (GPS) data (GPS col 4 line 13 -17)
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre‐AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) for HAMMAD / LAZARUS’s method of monitoring real time information including social data, social channels and location information about the consumers to utilize BHATIA’s method of monitoring real time information via GPS system data for tracking specific social media content including user posts and comments in order HAMMAD to further improve the ad effectiveness based on the data. (BHATIA – col 37 line 1 - 5) 

Regarding Claim 2:
HAMMAD / LAZARUS / BHATIA discloses of claim 1:
HAMMAD discloses:
further comprising formatting the first offer (assemble, para. 0300) and the second offer (assemble, para. 0300) for delivery in the first social media channel (social networking site, para. 0300) and the second social media channel (social networking site, para. 0300), respectively.  

Regarding Claim 3:
HAMMAD / LAZARUS / BHATIA discloses of claim 1:
HAMMAD discloses:
further comprising associating, computing device, a delivery timeframe (communication, para. 0366) based on a preference defined by the merchant system for the first offer in the first social media channel(social network, para. 0366, 0370) and the second offer in the second social media channel.  (social network, para. 0366, 0370)

Regarding Claim 4:
HAMMAD / LAZARUS / BHATIA discloses of claim 1:
HAMMAD discloses:
wherein the determining how to display comprises: including criteria with the first offer, wherein the criteria includes keywords and metadata (define conditional tests and attributes for offers, para. 0234); 
capturing the postings (social network, blog, purchase of data and posting from blog, para. 0148) of the social data(social network sites, para. 0370) about the merchant from the first social media channel (social network sites, para. 0370) via an API interfacing(0368) with the social media channel (social network sites, para. 0370); and 
comparing,(define, control, run, review, para. 0370) by the computing device and based on matching rules, the criteria with the postings (social network, blog, purchase of data and posting from blog, para. 0148) of the social data(social, para. 0329-0331) from the social media channel (social network about the merchant to determine a social media association between the criteria(define conditional tests and attributes for offers, para. 0234) for the first offer(offer, para. 0370) and the social media data(campaign, para. 0370) about the merchant, wherein the first offer(offer, para. 0370) is for use at the merchant.  

Regarding Claim 5:
HAMMAD / LAZARUS / BHATIA discloses of claim 1:
HAMMAD discloses:
further comprising increasing, by the computing device, a rank ( rank, para. 0321) of the first offer (offer, para. 0322)  based on an extent of the association of the postings (social network, of the social data (social networking, para. 0323) to the criteria.  

Regarding Claim 6:
HAMMAD / LAZARUS / BHATIA discloses of claim 1:
HAMMAD discloses:
further comprising more prominently displaying, by the computing device, the first offer(offer, para. 0322) based on an increased rank  ( rank, para. 0321) of the first offer(offer, para. 0322).  

Regarding Claim 7:
HAMMAD / LAZARUS / BHATIA discloses of claim 1:
HAMMAD discloses:
wherein the consumer relevance value is based on a collaborative filtering (filtering, para. 0443) algorithm that identifies offers that are relevant to one or more of the consumers.  

Regarding Claim 8:
HAMMAD / LAZARUS / BHATIA discloses of claim 1:
HAMMAD discloses:
wherein the consumer relevance value is based on a collaborative filtering algorithm(filtering, para. 0443), and wherein the collaborative filtering algorithm assigns the consumer relevance value based on social data(social, para. 0380), clickstream data(browser cookie, para. 0197), a transaction history associated with the consumer(transaction history, para. 0382), a demographic of the consumer(demographic, para. 0090), a consumer profile(profile, para. 0472), a type of transaction account(social account, consumer account, financial payment 

Regarding Claim 9:
HAMMAD / LAZARUS / BHATIA discloses of claim 1:
HAMMAD discloses:
wherein the consumer relevance value (variable values, para. 0412) indicates the relevance (relevant, para. 0464, of at least one of the first offer (offer, para. 0359, 370) or the second offer to the consumer.  

Regarding Claim 10:
HAMMAD / LAZARUS / BHATIA discloses of claim 1:
HAMMAD does not disclose:
the offer to offer similarity value is based on pairings of offers of at least one of occurring most often or are most strongly correlated
LAZARUS teaches: 
the offer to offer similarity value is based on pairings of offers of at least one of occurring most often or are most strongly correlated (highest correlation, col 37 – line 54 – 65)
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre‐AIA ), 



Regarding Claim 11:
HAMMAD / LAZARUS / BHATIA discloses of claim 1:
HAMMAD does not disclose:
wherein the offer to offer similarity value of is determined based on at least one of a co-occurrence method or a cosine method.  
LAZARUS teaches:
wherein the offer to offer similarity value of is determined based on at least one of a co-occurrence method (Co-occurrence, col 10 line 51 – 64) or a cosine method.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre‐AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine HAMMAD’s method of correlating relevant  offers through social networks to utilize LAZARUS’s method of adjusting and generating similarity values and matrix by using HAMMAD’s offer parameters to determine offer similarities would allow for HAMMAD to improve the effectiveness of offers. (HAMMAD – para. 0148) 

Regarding Claim 12:
HAMMAD / LAZARUS / BHATIA discloses of claim 1:
HAMMAD does not disclose:
wherein the offer to offer similarity value is determined by comparing record of charges (ROCs) of a plurality of consumers at the plurality of merchants.

LAZARUS teaches:
wherein the offer to offer similarity value is determined by comparing record of charges (ROCs) (transactions, Col 8 line 52 – 55) of a plurality of consumers(consumers, col 8 line 52-55) at the plurality of merchants.(merchant, col 8 line 52 – 55)  
It would have been obvious to a person of ordinary kill in the art at the time of the invention (pre‐AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine HAMMAD’s method of correlating relevant  offers through social networks to utilize LAZARUS’s method of adjusting and generating similarity values and matrix by using HAMMAD’s offer parameters to determine offer similarities would allow for HAMMAD to improve the effectiveness of offers. (HAMMAD – para. 0148) 
Regarding Claim 13:
HAMMAD / LAZARUS / BHATIA discloses of claim 1:
HAMMAD does not disclose:
wherein each of the coefficients of the offer matrix comprises a record associated with one or more offers.  
LAZARUS teaches:
wherein each of the coefficients (col 26 line15 – 60) of the offer matrix comprises a record 
It would have been obvious to a person of ordinary kill in the art at the time of the invention (pre‐AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine HAMMAD’s method of correlating relevant  offers through social networks to utilize LAZARUS’s method of generating similarity values through determining the coefficients by using HAMMAD’s offer parameters to determine offer similarities would allow for HAMMAD to improve the effectiveness of offers. (HAMMAD – para. 0148) 

Regarding Claim 14:
HAMMAD / LAZARUS / BHATIA discloses of claim 1:
HAMMAD discloses:
further comprising generating, by the computing device, a ranked (Ranked para. 0321) list of offers (offer, para. 0322) based upon a plurality of consumer relevance values.  (variable values, para. 0412)

Regarding Claim 15:
HAMMAD / LAZARUS / BHATIA discloses of claim 1:
HAMMAD discloses:
further comprising transmitting, by the computing device, a ranked list of offers to at least one of the first social media channel (social networking site, para. 0300) or the second social media channel based on the preference (channel preference, para. 0370) provided by a user.  

Regarding Claim 16:

HAMMAD discloses:
wherein the creating a first offer includes customizing the first offer based upon a merchant goal of the merchant, wherein the merchant goal comprises at least one of: an acquisition goal (new customers. para. 0058) and a loyalty goal.  


Claims 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG Pubs 20120271691 – Hammad et al. hereinafter as HAMMAD in view of US PG Patent 6430539 - Lazarus et al. hereinafter LAZARUS in further view of US Patent 8635674 – Bhatia et al. hereinafter as BHATIA in further view of US PG Pub 20110131077 – Tan et al. hereinafter as TAN

Regarding Claim 17:  
HAMMAD / LAZARUS / BHATIA discloses of claim 1:
HAMMAD / LAZARUS / BHATIA does not disclose:
further comprising restricting, by the computing device, the first offer by removing offer data disfavored by the consumer.
TAN teaches:
further comprising restricting, by the computing device, the first offer by removing offer data disfavored by the consumer.  (removing all influence , para. 0089)
It would have been obvious to a person of ordinary kill in the art at the time of the invention (pre‐AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine HAMMAD / LAZARUS / BHATIA’s method of correlating relevant offers through social networks to utilize TAN’s method of restricting first offer by removing offer data not in favor by the customer as  

Claims 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG Pubs 20120271691 – Hammad et al. hereinafter as HAMMAD in view of US PG Patent 6430539 - Lazarus et al. hereinafter LAZARUS in further view of US Patent 8635674 – Bhatia et al. hereinafter as BHATIA in view of US PG Pubs 20120096490 – Barnes et al. hereinafter as BARNES

Regarding Claim 18:
HAMMAD / LAZARUS / BHATIA discloses of claim 1:
HAMMAD discloses:
wherein the creating a first offer includes customizing( the first offer based on a business rule,(offer rules, para. 0214) wherein the business rules includes a time of day,(time of day, para. 0090)  
HAMMAD / LAZARUS / BHATIA does not disclose:
business rules includes a holiday, the consumer traveling, a merchant location in relation to a consumer location
BARNES teaches:
business rules includes a holiday(holiday, para. 0218), the consumer traveling(traveling, para. 0234), a merchant location in relation to a consumer location(traveling, para. 0234)
It would have been obvious to a person of ordinary kill in the art at the time of the invention (pre‐AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine HAMMAD / LAZARUS / BHATIA’s method of providing an offer using business rules to utilize BARNES method of business rules that consists of holiday, consumer traveling and merchant location in relation to a consumer location as this would allow HAMMAD to further improve the relevancy and  

Conclusion    
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/A.H.T/Examiner, Art Unit 3681        

                                                                                                                                                                                           
/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681